DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09 September 2021 has been entered.
Claims 1-6, 8-10, and 13-16 remain pending in the application, wherein claims 1, 6, 14, and 16 have been amended, claims 7, 11-12, and 17-20 have been canceled, and claim 16 has been withdrawn.  The examiner acknowledges no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The text of those sections of 35 USC § 103 not included in this action can be found in a prior Office action.

Claims 1-5, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US PGPub. No. 2016/0289845) in view of Simmons et al. (US PGPub. No. 2011/0017867) and as evidenced by Song et al. (J. Mater. Sci. Technol. 2017, NPL attached).
Claim 1: Erickson teaches a hybrid structure (paragraph 0002) where metallic components are coupled to carbon-fiber reinforced polymer (“CFRP”) components via a plurality of fasteners (paragraphs 0004-0005) (i.e. a polymeric composite comprising a polymer and plurality of carbon fibers has at least one interface region in contact with a second component comprising a second material).  The metallic component may be aluminum, titanium, and/or steel and may have a more 
In a related field of endeavor, Simmons teaches composite material may be used for structural applications, such as primary structures in aerospace applications (i.e. an assembly for a vehicle) (paragraphs 0002-0003).  The composite material has improved electrical conductivity properties without detriment to the mechanical performance of the material (paragraph 0011).  The composite has a top layer of a metal-coated carbon fiber in a resin compound wherein the metal coating is one or more of nickel, copper, gold, platinum, palladium, indium, and silver (paragraphs 0016 and 0035) (i.e. a portion of the fibers of the plurality of carbon fibers are coated carbon fibers having a coating comprising a first material, and the first material has a material property of a first electrochemical potential).  The first material is considered to be present in at least one interface region because it is present in a surface layer, and the coated fibers are in the top layer but not in all layers of the composite (the fibrous reinforcement of the prepreg may be fibers other than the aforementioned metal-coated carbon fibers and may be mixed with non-conducting fibers, as described in paragraphs 0088-0089).  That is, the coated carbon fibers are in higher concentration in the top layer (i.e. corresponding to an interface region) than in the other layers of the composite which corresponds to a region outside of the at least one interface region.  The coated fibers may be woven (paragraph 0047) (i.e. the plurality of carbon fibers is woven into the polymer).   
As Erickson and Simmons both teach carbon fiber reinforced polymer composites, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Erickson (i.e. where a CFRP composite may be coupled to a metallic component) to include where the composite material includes a top layer of a metal-coated carbon 
Claim 2: Simmons teaches where the metal coating (i.e. a first material having a first electrochemical potential) may be nickel, copper, gold, platinum, palladium, indium, or silver (Simmons, paragraphs 0016 and 0035), and Erickson teaches where the metallic component (i.e. a second material having a second electrochemical potential) may be aluminum, titanium, and/or steel (Erickson, paragraph 0004).  Each of nickel, copper, platinum, and silver has a higher electrochemical potential and is more noble in the galvanic series than aluminum and some steels (e.g. low alloy steel) as evidenced by Song (Fig. 6) and so it would have been obvious to one of ordinary skill in the art before the effective filing date that the second material may be less noble than the first material.
Claim 3: Simmons teaches where the metal coating (i.e. the first material) may be copper (Simmons, paragraphs 0016 and 0035).  Erickson teaches where the metallic component (i.e. the second material) may be steel (Erickson, paragraph 0004).
Claim 4: Simmons teaches where the metal coating (i.e. a first material having a first electrochemical potential) may be nickel, copper, gold, platinum, palladium, indium, or silver 
Claim 5: Simmons teaches where the metal coating (i.e. the first material) may be copper (Simmons, paragraphs 0016 and 0035), and Erickson teaches where the metallic component (i.e. the second material) may be steel (Erickson, paragraph 0004).  Stainless steel is considered a conventionally known type of steel.
Claim 8: Erickson teaches where it is known for CFRP components (i.e. a first component) to be aligned with a metallic component (i.e. a second component) and coupled with fasteners (paragraph 0005) (i.e. at least one interface region, being where the CFRP component aligns with the metallic component, is along a surface of the first component).
Claim 9: Simmons teaches where the metal coating (i.e. the first material) may be copper, nickel, etc. (Simmons, paragraphs 0016 and 0035), and Erickson teaches where the metallic component (i.e. the second material) may be aluminum and/or steel etc. (Erickson, paragraph 0004).  
Claim 10: Erickson teaches where CFRP-metallic hybrid structures may be used to form an assembly such as an aircraft assembly (Erickson, paragraph 0029), and Simmons teaches where the composite material having a top layer containing metal-coated carbon fibers may be used for primary structure applications as well as secondary structure applications when used for aerospace components (i.e. aircraft assemblies).   As such, a structural panel and an exterior surface would have been obvious to one of ordinary skill in the art as these are considered to be conventionally known structure applications.
Claim 13: Simmons teaches where the composite (i.e. first component) has a top layer of a metal-coated carbon fiber in a resin compound (i.e. this is considered to teach where the entire top surface includes metal-coated carbon fibers in a resin compound).  As outlined above, the top layer is considered to correspond to an interface region and is considered to extend from one terminal edge to the opposite terminal edge of the first component, which overlaps the claimed range for a first component larger than 5 mm.  See MPEP § 2144.05.  Alternatively, the recited range for the interface region is considered to be a matter of size or proportion, and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions and where a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US PGPub. No. 2016/0289845) in view of Simmons et al. (US PGPub. No. 2011/0017867) and as evidenced by Song et al. (J. Mater. Sci. Technol. 2017, NPL attached) as applied to claim 1 above, and further in view of Witzel et al. (US PGPub. No. 2014/0346409, previously cited).
Claim 6: The teachings of Erickson and Simmons regarding claim 1 are outlined above.  Erickson teaches a hybrid structure (paragraph 0002) where metallic components are coupled to carbon-fiber reinforced polymer (“CFRP”) components via a plurality of fasteners (paragraphs 0004-0005), and Simmons teaches where a composite may have a top layer of a metal-coated carbon fiber in a resin compound wherein the metal coating is one or more of nickel, copper, gold, platinum, palladium, indium, and silver (paragraphs 0016 and 0035).  Simmons further teaches where 
In a related field of endeavor, Witzel teaches carbon fibers with a metal coating (paragraph 0012) wherein the metal may be nickel, copper, gold, platinum, or silver, etc. (paragraph 0014) at a concentration of 10-25 wt% relative to the weight of the carbon fiber (paragraph 0015).  Witzel also teaches where conventional thicknesses of the metal coating is 0.01-0.5 µm (i.e. about 10 nm to 0.5 µm) (paragraph 0015), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Simmons and Witzel both teach metal coated carbon fibers, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Simmons-modified Erickson to include the thickness of the metal coating as taught by Witzel, as this is considered a conventionally known feature of metal-coated carbon fibers and one would have had a reasonable expectation of success.
Claim 14: The limitations of claim 14 include the limitations from claims 1, 2, 6, and 9, which are outlined above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US PGPub. No. 2016/0289845) in view of Simmons et al. (US PGPub. No. 2011/0017867) and as evidenced by Song et al. (J. Mater. Sci. Technol. 2017, NPL attached) and in view of Witzel et al. (US PGPub. No. 2014/0346409, previously cited) as applied to claim 14 above, and further in view of Schumacher et al. (US PGPub. No. 2012/0155988, previously cited).
Claim 15: The teachings of Erickson, Simmons, and Witzel regarding claim 14 are outlined above.  Erickson teaches a hybrid structure (paragraph 0002) where metallic components which may be aluminum, titanium, and/or steel are coupled to carbon-fiber reinforced polymer (“CFRP”) components via a plurality of fasteners (paragraphs 0004-0005).  Simmons teaches where a composite may have a top layer of a metal-coated carbon fiber in a resin compound wherein the metal coating is one or more of nickel, copper, gold, platinum, palladium, indium, and silver (paragraphs 0016 and 0035).  Witzel teaches where conventional thicknesses of the metal coating is 0.01-0.5 µm (i.e. about 10 nm to 0.5 µm) (paragraph 0015).  However, although Erickson teaches a hybrid structure where metallic components are coupled to carbon-fiber reinforced polymer (“CFRP”) components via a plurality of fasteners, none of these references teach the material of the fastener.
In a related field of endeavor, Schumacher teaches that two components may be joined by a fastener (paragraph 0007), where a component may be a vehicle panel (paragraph 0017).  Types of fasteners include screws, bolts, and nuts (paragraphs 0002-0003).  The bolt and nut may be made of alloyed carbon steel for strength (paragraph 0018), and Schumacher teaches where galvanic corrosion of fastening hardware is a cause for concern (paragraph 0004).
As Erickson and Schumacher both teach where components are joined by one or more fasteners, they are analogous.  Furthermore, Erickson teaches where the metallic component may be aluminum, titanium, and/or steel (Erickson, paragraph 0004) and Schumacher teaches where the fastener may be made of steel (Schumacher, paragraph 0018).  Erickson teaches where galvanic corrosion may occur between the metallic and CFRP components (Erickson, paragraph 0005), and Schumacher teaches where galvanic corrosion of fastening hardware is a concern (Schumacher, paragraph 0004).  It would have been obvious to one of ordinary skill in the art before the effective filing date to consider the steel fastener to be a second component (as an alternative to the prima facie case of obviousness exists.  See MPEP § 2144.05.  Alternatively, the recited range for the interface region is considered to be a matter of size or proportion, and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions and where a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Erickson modified by Simmons modified by Witzel to further include the materials of the fastener as taught by Schumacher (and therefore to consider the fastener to be the second component as outlined above), and one would have had a reasonable expectation of success.

Response to Arguments
Applicant’s amendments to the written description have overcome each and every objection to the specification previously set forth in the Non-Final Office Action mailed 09 June 2021.  The objection to the specification has been withdrawn.
Applicant’s amendments to claims 1 and 14 have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 09 June 2021.  The rejection of claims 1-15 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments, see p. 9-11, filed 09 September 2021, with respect to the rejection(s) of claim(s) 1-6, 8-10, and 13-15 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Erickson (US PGPub. No. 2016/0289845) in view of Simmons et al. (US PGPub. No. 2011/0017867) and as evidenced by Song et al. (J. Mater. Sci. Technol. 2017, NPL attached), further in view of Witzel et al. (US PGPub. No. 2014/0346409, previously cited) and further in view of Schumacher et al. (US PGPub. No. 2012/0155988, previously cited) as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784